Citation Nr: 1529066	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  05-30 125	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to a rating in excess of 10 percent for tinnitus.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from October 1992 to April 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 determination by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), and a January 2009 rating decision by the Phoenix, Arizona, VARO.  

The issues of entitlement to service connection for asthma and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected tinnitus is assigned a 10 percent rating, the maximum schedular rating.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Board finds there has been substantial compliance with all pertinent VA law and regulations and to adjudicate the increased rating claim on appeal would not cause any prejudice to the appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (holding that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence).

VA regulations provide a 10 percent rating for recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2014).  Only a single evaluation is to be assigned for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  Id. at Note(2).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

In the instant case, records show the Veteran established service connection for tinnitus in a July 1997 rating decision with an assigned 10 percent rating.  In correspondence dated in June 2008, the Veteran asserted that separate 10 percent ratings were warranted for tinnitus in each ear.  Based upon the evidence of record, the Board finds entitlement to a higher or separate rating for tinnitus must be denied as a matter of law.  The Veteran is presently receiving the maximum schedular disability rating available for tinnitus under the applicable rating criteria.  A March 1997 VA audiology examination report noted the Veteran reported bilateral, periodic tinnitus that was moderately severe and interfered with sleep.  There is no evidence of objective tinnitus pathologically associated to another underlying condition.  Therefore, the Board finds the claim for entitlement to a higher schedular rating for tinnitus must be denied. 

The Board further finds that there is no evidence of any unusual or exceptional circumstances that would take this issue outside the norm so as to warrant referral for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2014).  There is a three-step inquiry for determining whether a veteran is entitled to extraschedular rating consideration.  First, a determination is made as to whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the level of disability and symptomatology and is found to be inadequate, then a determination must be made as to whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has related factors, such as marked interference with the Veteran's employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's service-connected tinnitus and other service-connected disability is found to be adequately rated under the available schedular criteria, and the objective findings of impairment are well documented.  The overall evidence in this case is not indicative of a marked interference with employment as a result of tinnitus.  Nor has the Veteran asserted that the disorder has resulted in any employment impairment.  There is also no evidence of other related factors such as frequent periods of hospitalization due to this service-connected disability.  Therefore, referral for consideration of the assignment of an extraschedular rating is not warranted.  38 C.F.R. § 3.321 (2014); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The Board finds that the preponderance of the evidence is against the assignment of any higher rating and the claim for an increased rating is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for tinnitus is denied.


REMAND

The Board finds additional action as to the service connection issues on appeal is required prior to appellate review.  In VA medical opinions dated in September 2012 and February 2014 the examiner found, in essence, that it was less likely that the Veteran's chronic bronchitis and sleep apnea had been caused or aggravated by his service-connected sinusitis and/or allergic rhinitis.  There was no indication, however, that the examiner had adequately considered the May 2009 private medical opinion of F.R.G., M.D., or the medical literature the Veteran provided in May 2009.  

The Board also notes that in a March 2014 VA Form 9 the Veteran reported that he was scheduled for a "balloon sino-plasty" and then more aggressive allergy treatment, and that such treatment supported his claims for secondary service connection.  He has asserted that he received all of his treatment at VA facilities.  The records of this specific treatment, however, are not included in the available record.  Therefore, further development is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the record.  

2.  Then, obtain a clarifying medical opinion from the September 2012 and February 2014 VA examiner, or another appropriate medical specialist if that examiner is unavailable, addressing whether it is at least as likely as not (50 percent probability or greater) that any current asthma/bronchitis and/or sleep apnea is due to or has been permanently aggravated by a service-connected disability.  The examiner must review the appellate record, including any reports of a recent "balloon sino-plasty," the May 2009 private medical opinion, and the medical literature provided by the Veteran in May 2009, and must note that review in the report.  All necessary examinations, tests, and studies should be conducted.

3.  After completion of the above and any additional development deemed necessary, the issues remaining on appeal should be readjudicated with consideration of all applicable VA regulations.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


